The following is the order of Judge Shipp:
`This matter comes before me upon the verified complaint and rule to show cause and the return of the defendants. It appears that the parents of certain children in Othello School District desire a transfer for their children to attend the Cowards school. This transfer was refused by the Board of Trustees for Othello District. Thereupon the matter was brought before the County Board of Education, who decided that these Othello pupils could not be transferred to Cowards. Thereupon a letter was written to the Cowards trustees in behalf of the Othello trustees, requesting that they refuse permission to children living in the Othello District to attend the Cowards Grammar School. The Cowards School District and its board of trustees have received and are now instructing these pupils, notwithstanding the action of the Othello trustees in refusing the transfer, notwithstanding the affirmance of their action by the county board, and notwithstanding the provisions of the Act of 1928 relating to this subject. While this is a matter of local controversy in reference to the construction and administration of the school laws, it appears that the plaintiffs have exhausted their remedies in that tribunal, having a decision in their favor, the benefit of which they are unable to obtain without the aid of a Court of Equity to enforce and make effective and effectual to them the ruling of the county board. While, of course, I cannot determine the case on its merits, by affidavits I can see no reason why the plaintiffs should be deprived of *Page 191 
the benefits of the decision in their favor pending the hearing of the case on its merits. It is therefore:
"Ordered, that the defendants, Cowards School District No. 39, in Florence County, S.C. and Troy J. Lynch, M.J. Hicks, Vin Coward, R.M. Matthews, and Angus Matthews, individually and as members of the Board of Trustees for said school district, be and they are hereby enjoined and restrained during the pendency of this action, and until the further order of the Court, from accepting, receiving, enrolling, or instructing any of the children named in the verified complaint of this action who are residents in Othello School District No. 27, during the pendency of this action and until the further order of the Court. This order does not apply to Roy McGee and Kathrine Hudgins, who are shown to reside in Cowards School District.
"Ordered, further, that this order shall not take effect for 10 days from this date, within which time to enable the defendants, if they be so advised, to prosecute an appeal to the Supreme Court and from moving for an order of supersedeas.
"Ordered, further, that within ten days from this date the plaintiffs do file with the Clerk of this Court their bond in the sum of Two Hundred ($200.00) Dollars, out of which to pay the defendants such damages as they may sustain by reason of this injunction, if it should be finally determined that the plaintiffs were not entitled thereto."
February 8, 1929. The opinion of the Court was delivered by
For the reasons stated in the order of his Honor, Judge Shipp, it is the judgment of this Court that the same be affirmed and the supersedeas revoked. *Page 192 
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES BLEASE, STABLER and CARTER concur.